Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement

2. The information disclosure statement (IDS) submitted on July 28, 2022 and October 26, 2022 were filed after the mailing date of the application on February 03, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Won(US 2017/0102870 A1) in view of LEE et al.(US 2020/0225908 A1)(herein after LEE).

Regarding claim 1, Won teaches an intelligent keyboard(multi-window keyboard) for sending suggested messages through a computing device(computing device, fig.1) comprising:
 
an intelligent keyboard application(a soft input keyboard application, fig.4A, Para-36) for use on a computer system (mobile computing device) and display on a computer screen (display 205, fig.2B, Para-26), the intelligent keyboard for use by a user to generate a message to be sent by the computer system(figs.4A-4H and related text), the intelligent keyboard comprising a message insertion location(402, fig.4A) to insert the message generated by the intelligent keyboard(Para-38),

a category selection window(404 or 406, fig.4A), wherein the user may select a category for the message to be sent(Para-41, 44), 
an intent selection window(408, fig.4A), wherein the user may select an intent for the message to be sent(408, Para-47), and 
a suggested message window(406 or 404, fig.4A) where a set of one or more suggested messages are displayed, wherein the user may select and send one of the set of suggested messages via the computer system(Para-36, 40-41, 43-45);
wherein the set of one or more suggested messages is selected by a selection criteria by the computer system from one or more message data databases comprising:
 
a human generated content database(user data, location data, language data, time data; personal information management PIM programs), the human generated content database comprising message data further comprising platform generated content generated by an operator of the intelligent keyboard application and user generated content generated by all users of the intelligent keyboard application(Para-28, 80, 85-93),
 
an integrations database(calendaring, contact managers, games, media clients/players, fig.2B; location/map service 424, fig.4C), the integrations database comprising message data collected from one or more applications linked to the intelligent keyboard application by the user(Para-27, 51, 80, 85-93),
 
a web content database(social media websites, photo sharing websites, video and music streaming websites, search engine websites, sports, news or entertainment websites, knowledge data), the web content database comprising message data collected from one or more internet sites(Para-41, 80).

Nevertheless, Won is not found to teach expressly the touch display device as claimed in claim 1, wherein the one or more message database comprising: an artificial intelligence content database, the artificial intelligence content database comprising message data generated by artificial intelligence models utilizing machine learning to generate human natural language responses. 

However, LEE teaches an integrated intelligence system (fig.1A), wherein the one or more message database comprising:

an artificial intelligence content database(intelligence server 200, fig.1A; Para-42, 45; ASR DB 211, NLU DB 221, PR DB 231, fig.5A, Para-149, 151, 161), the artificial intelligence content database comprising message data generated by artificial intelligence models utilizing machine learning to generate human natural language responses(Para 147-168 173-188). 

LEE also teaches that the integrated intelligent system further comprises:

a human generated content database(personalization information server 300, fig.1A, Para-49; persona database, fig.1F, Para-115), the human generated content database comprising message data further comprising platform generated content(context information, execution of an app, or like) generated by an operator of the intelligent keyboard application(Para-53) and user generated content generated by all users of the intelligent keyboard application(Para-114, 115, 117, 118),
 
an integrations database(suggestion server 400, fig.1A), the integrations database comprising message data collected from one or more applications linked to the intelligent keyboard application by the user(Para-50, 109, 110), 

a web content database(web browser), the web content database comprising message data collected from one or more internet sites(Para-121). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Won with the teaching of LEE to include the feature in order to realize natural language expression selection process and voice recognition service operation in a simple manner so as to avoid environment firing difficulties.

Regarding claim 2, Won as modified by LEE teaches the intelligent keyboard of claim 1 where the one or more applications of the integrations database are chosen from the set of email, maps, text messages, iMessage, search history, calendar and contacts(calendaring, contact managers, games, media clients/players, fig.2B; Para-27/28, Won). 
Regarding claim 4, Won as modified by LEE teaches the intelligent keyboard of claim 1 where the selection criteria (user preference, Para-40) includes utilizing the context of the message to be sent and a set of behavior criteria related to the user(Para-51, 59, 75, 85, Won; Para-76, 108, 116, 118, 123,  LEE).

Claim 5 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations except minor wording and insignificant change in terminology. The additional claim limitations, “wherein the network(network 1304, fig.13, Won) is configured for transmitting data between computer systems(Para-81), and a remote server computer system(server 320) connected to the network(network 315, fig.3, Won), the remote server hosting the human generated content database, the integrations database, the web content database and the artificial intelligence content database(fig.3)” also disclosed by Won and LEE(all databases as mapped in claim 1 are disclosed by Won and LEE).

Claim 6 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations except minor wording and insignificant change in terminology in the preamble.
Claim 8 is rejected for the same reason as mentioned in the rejection of claim 4, since both claims recite identical claim limitations except minor wording and insignificant change in terminology in the preamble.

Claim 9 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations except in different formats.

Claim 10 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations except in different formats.

Claim 12 is rejected for the same reason as mentioned in the rejection of claim 4, since both claims recite identical claim limitations except in different formats.

7.	Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Won(US 2017/0102870 A1) in view of LEE et al.(US 2020/0225908 A1) and further in view of Pena(US 2021/0312487 A1).

Regarding claim 3, Won as modified by LEE is not found to teach expressly the intelligent keyboard of claim 1 where the one or more internet sites from the web content database are chosen from the set of Reddit, Twitter and Instagram. 

However, Pena teaches an apparatus for determining demographic information to facilitate mobile application user engagement, where the one or more internet sites from the web content database are chosen from the set of Reddit, Twitter (Twitter, Para-107) and Instagram(Instagram, Para-107). 

The prior art, as embodied in the teachings of Won, LEE, and Pena, included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and in that combination each element merely performs the same function as it does separately. 

Such combination is desirable as twitter provides high-level security features for its users that make it difficult for online hackers to steal their personal information for other uses while Instagram offers effective privacy features that enable users to restrict a number of people that can access their profiles and in addition to, it protects the integrity of users because of its characteristic to block followers who post bad comments.
Claim 7 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims recite identical claim limitations except minor wording and insignificant change in terminology in the preamble.

Claim 11 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims recite identical claim limitations except in different formats.

Examiner Note

8.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692